Spencer, Ch. J. delivered the opinion of the Court.
Several objections are made to the plaintiff’s recovery, which will be noticed.
The act of the 17th of April, 1816, (ch. 223. s. 3.) provides, that all bills, notes, or tickets, in the form and similitude of bank bills or notes, issued by any person or persons, and made payable in the bills, or current notes, of any incorporated company, shall and may, in case default shall be *266itiade in the payment of the same, according to the tenor thereof, he sued, prosecuted, and collected, by and in the name of the holder or bearer thereof; and the possession of such note, bill, or ticket, shall be deemed prima facie evidence of the holder thereof having paid value for the same.
The declaration contains counts for money paid, laid out, and expended, for money lent and advanced, and for money ■had and received.
This act is a remedial law, and is to be construed liberally, so as to suppress the mischiefs existing when the statute was enacted, and to advance the remedy for the redress of those mischiefs. The bills issued by the defendant are in the form and similitude of bank bills ; and although there is a payee, he is, probably, a mere fictitious person. At all events, there is no ground for believing that they were issued for any debt previously due ; and they were manifestly intended to be thrown into immediate circulation.
It is objected, that the bills are not expressly payable in the bills or notes of any incorporated company, but that they are payable in notes current at the banks in Albany and Utica, and in current bank bills. This implies that they shall be paid in the notes or bills of incorporated companies; it has not been shown, nor is it to be believed, that the banks m Albany aná Utica would receive, as current at their counters, bills issued by private individuals.
That some of the bills are dated anterior to the act, forms no objection; the act is obviously retrospective, as regards the remedy, and was intended to afford relief to those persons who then held such notes or bills.
It is objected, that the holder of the bills cannot recover on the money counts, and that a demand of payment ought to have been specially averred. The act gives the holder a right to sue on these notes, and is silent as to the form of the action; but it declares that the possession of the notes shall be prima facie evidence, that the holder has paid value for the same. If the holder could maintain an action, by counting on the notes or bills, as the bearer thereof, he can, also, recover as for money lent, or money had and received, according to the decision of this Court in Pierce v. Crafts. (12 Johns. Rep. 90.) Under such a form of declaring, the plain*267tiff must prove every thing to entitle him to recover, with* out having averred the facts specially.
Judgment for the plaintiff, on the verdict.